18-11094-scc             Doc 180   Filed 03/28/19    Entered 03/28/19 12:27:30         Main Document
                                                    Pg 1 of 2


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


In re:                                                      Chapter 15

PERFORADORA ORO NEGRO, S. DE R.L.                           Case No. 18-11094 (SCC)
DE C.V., et al.,                                            (Jointly Administered)

Debtors in a Foreign Proceeding.

                              ORDER DENYING SEADRILL LIMITED’S
                              MOTION TO QUASH 30(b)(6) SUBPOENA

          This matter having come before the Court on the motion (ECF 172, the “Motion”)1 of

Seadrill Limited (“Seadrill”), for entry of an order quashing the subpoena dated November 14,

2018 (the “Subpoena”), served by Alonso Del Val Echeverria, the Foreign Representative (the

“Foreign Representative”) of both Integradora de Servicios Petroleros Oro Negro, S.A.P.I. de

C.V. and Perforadora Oro Negro, S. de R.L. de C.V. (together, the “Debtors”) in so far as the

Subpoena calls for a deposition of Seadrill pursuant to Federal Rule of Civil Procedure 30(b)(6),

made applicable to these proceedings by Federal Rule of Bankruptcy Procedure 7030; and

          Upon the Court’s review and consideration of the Motion and memorandum of law and

declarations filed therewith and the Court having considered the (I) Foreign Representative’s

Opposition to Seadrill Limited’s Motion to Quash 30(b)(6) Subpoena (ECF 175, the

“Opposition”); (II) Declaration of Daniel Pulecio-Boek (ECF 176) and exhibits thereto (the

“Pulecio Declaration”); and (III) Reply Memorandum of Law in Further Support of Seadrill

Limited’s Motion to Quash 30(b)(6) Subpoena (ECF 177) (the “Reply”); and the Court having

held a hearing (the “Hearing”) on March 20, 2019; and the Court having heard the arguments



1
   Capitalized terms used and not otherwise defined herein shall have the meanings set forth in the Motion,
Opposition and Reply.



07911-00001/10774873.1
18-11094-scc             Doc 180   Filed 03/28/19    Entered 03/28/19 12:27:30      Main Document
                                                    Pg 2 of 2


presented at the Hearing; and appropriate and timely notice of the filing of the Motion and the

Hearing thereon having been given by Seadrill; and such notice having been adequate and

sufficient for all purposes; and the Court having read into the record its ruling setting forth the

grounds for this Order; IT IS HEREBY:

          ORDERED that the Motion is denied for the reasons set forth by the Court during the

Hearing, a transcript of which is attached hereto as Exhibit A; and it is further

          ORDERED that Seadrill shall designate, and, if necessary, educate, a representative to

testify pursuant to Fed. R. Civ. Pro. 30(b)(6) and inform the Foreign Representative of the

identity of its designee by no later than March 27, 2019; and it is further

          ORDERED that the Foreign Representative shall remove Topic 1, “The Debtors,” from

the list of topics for examination; and it is further

          ORDERED that this Order shall be effective immediately upon its entry and the

requirements of Bankruptcy Rule 6004(h) are waived; and it is further

          ORDERED that this Court shall retain jurisdiction with respect to the enforcement,

amendment, modification, or implementation of this Order.

Dated: New York, New York
       March 28, 2019                           /S/ Shelley C. Chapman
                                                THE HONORABLE SHELLEY C. CHAPMAN
                                                UNITED STATES BANKRUPTCY JUDGE




07911-00001/10774873.1                               -2-
